FILED
                              NOT FOR PUBLICATION                           DEC 28 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MIRNA ARGENTINA BAIRES-                          No. 11-73494
HERNANDEZ,
                                                 Agency No. A072-126-855
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012**

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Mirna Argentina Baires-Hernandez, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s decision denying her




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
applications for relief from deportation. We have jurisdiction under 8 U.S.C.

§ 1252. Reviewing for substantial evidence, Ramos v. INS, 246 F.3d 1264, 1266

(9th Cir. 2001), we deny the petition for review.

      Substantial evidence supports the BIA’s determination that Baires-

Hernandez is statutorily barred from establishing the good moral character required

for suspension of deportation and voluntary departure because she voluntarily gave

false testimony under oath at an interview with an asylum officer in 2007 with the

subjective intent to obtain an immigration benefit. See 8 U.S.C. § 1101(f)(6);

Ramos, 246 F.3d at 1266.

      Baires-Hernandez’s contention that her false testimony was the result of

ineffective assistance of counsel provided by an immigration consultant she knew

was not a lawyer is foreclosed by our decision in Hernandez v. Mukasey, 524 F.3d

1014, 1020 (9th Cir. 2008) (holding that knowing reliance upon the advice of a

non-attorney cannot support a claim for ineffective assistance of counsel in a

removal proceeding).

      PETITION FOR REVIEW DENIED.




                                          2                                      11-73494